



Exhibit 10.3
WESTELL TECHNOLOGIES, INC.


RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT is granted by WESTELL TECHNOLOGIES,
INC. (the “Company”) to Kirk R. Brannock (the “Participant”) this 17th day of
October 2016 (the “Grant Date”) pursuant to the Company’s 2015 Omnibus Incentive
Compensation Plan (the “Plan”). The applicable terms of the Plan are
incorporated herein by reference, including the definitions of terms contained
therein.


WHEREAS, the Company believes it to be in the best interests of the Company and
its stockholders for the Participant to have an incentive tied to the
performance of the Company and the Company’s Class A Common Stock (the “Common
Stock”) in order that the Participant will have a greater incentive to work for
and manage the Company’s affairs in such a way that its shares may become more
valuable; and


WHEREAS, the Company has determined to grant the Participant restricted stock
units which assuming certain conditions and other requirements specified below
are satisfied convert into shares of Common Stock pursuant to the terms of the
Plan and this Agreement;


NOW, THEREFORE, in consideration of the premises and of the services to be
performed by the Participant and other conditions required hereunder, the
Company and the Participant intending to be legally bound hereby agree as
follows:


1.     Restricted Stock Units Award. The Company hereby grants to the
Participant 225,000 “Restricted Stock Units.” The Restricted Stock Units granted
under this Agreement are units that will be reflected in a book account
maintained by the Company until the shares of Common Stock have been issued
pursuant to Section 3 or have been forfeited. This Award is subject to the terms
and conditions of this Agreement and the Plan.


2.     Vesting of Award.


(a)     Vesting Schedule. The Restricted Stock Units shall become 100% vested if
the Company achieves the performance objectives set forth in Exhibit 1, provided
that the Participant has not incurred a Termination of Employment prior to the
achievement of the performance objectives. The Committee shall make such
determination on or prior to the first anniversary of the Grant Date (and prior
to any Termination of Employment). The Committee’s determination shall be final,
conclusive and binding on the Company and the Participant.


(b)     Vesting Conditions and Provisions Applicable to Award. The period of
time during which the Restricted Stock Units are forfeitable is referred to as
the “Restricted Period.” Except as provided in Section 5 if the Participant’s
employment with the Company or one of its subsidiaries terminates during the
Restricted Period for any reason, then the unvested Restricted Stock Units shall
be forfeited to the Company on the date of such termination, without any further
obligation of the Company to the Participant and all of the Participant’s rights
with respect to unvested Restricted Stock Units shall terminate.


Any portion of the Restricted Stock Units that have not become fully vested on
the date immediately following the first anniversary of the Grant Date shall be
cancelled and forfeited for no consideration.







--------------------------------------------------------------------------------





3.     Conversion of the Restricted Stock Units to Common Stock. Immediately
following the vesting of Restricted Stock Units under Section 2, the Company
shall issue to the Participant a certificate representing one share of Common
Stock for each Restricted Stock Unit becoming vested. The Company shall not be
required to issue fractional shares of Common Stock upon the settlement of the
Restricted Stock Units.


4.     Rights During the Restricted Period. Prior to vesting as described in
Section 2, the Participant will not receive any certificates with respect to the
Restricted Stock Units and will not have any right to vote the Restricted Stock
Units. The Participant will not be deemed a stockholder of the Company with
respect to any of the Restricted Stock Units. The Restricted Stock Units may not
be sold, assigned, transferred, pledged, encumbered or otherwise disposed of
prior to vesting. After Restricted Stock Units are converted to shares of Common
Stock, the Participant shall receive a cash payment or payments from the Company
equal to any cash dividends paid with respect to the number of shares of
Restricted Stock relating to Restricted Stock Units that are earned hereunder
during the period beginning with the date of Award through the date the shares
of Common Stock become issued and outstanding.


5.     Change in Control.
(a)Notwithstanding the provisions of Section 2, in the event of a Triggering
Event or a termination of Participant’s employment by the Company or one of its
subsidiaries without Cause no more than three months prior to and in
anticipation of a Change in Control, the Participant will become immediately
vested in all Restricted Stock Units.
(b)For purposes of this Agreement, “Change in Control”, “Triggering Event” and
“Cause” have the following meaning:
(i)A “Change in Control” of the Company shall be deemed to have occurred as of
the first day that any one or more of the following conditions shall have been
satisfied:
(A)the consummation of the purchase by any person, entity or group of persons,
within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended, except the Voting Trust (together with its affiliates) formed
pursuant to the Voting Trust Agreement dated February 23, 1994, as amended,
among Robert C. Penny III and Melvin J. Simon, as co-trustees, and certain
members of the Penny family and the Simon family, of ownership of shares
representing more than 50% of the combined voting power of the Company’s voting
securities entitled to vote generally (determined after giving effect to the
purchase);
(B)a reorganization, merger or consolidation of the Company, in each case, with
respect to which persons who were shareholders of the Company immediately prior
to such reorganization, merger or consolidation do not, immediately thereafter,
own 50% or more of the combined voting power entitled to vote generally of the
Company or the surviving or resulting entity (as the case may be); or
(C)a sale of all or substantially all of the Company’s assets, except that a
Change in Control shall not exist under this clause (C) if the Company or
persons who were shareholders of the Company immediately prior to such sale
continue to collectively own 50% or more of the combined voting power entitled
to vote generally of the acquirer; or
(D) any other transaction the Administrator, in its sole discretion specifies in
writing.
(ii)A “Triggering Event” shall be deemed to have occurred as of the first day
that any one or more of the following conditions shall have been satisfied:





--------------------------------------------------------------------------------





(A)the Participant resigns from and terminates his employment with the Company
for Good Reason following a Change in Control by notifying the Company or its
successor within ninety (90) days after the initial occurrence of the event
constituting Good Reason specifying in reasonable detail the basis for the Good
Reason.
(B)the Company or its successor terminates the Participant’s employment with the
Company without Cause within two years of the date on which a Change in Control
occurred.
(iii)“Good Reason” means that concurrent with or within twelve months following
a Change in Control, the Participant’s base salary is reduced or the
Participant’s total compensation and benefits package is materially reduced
without the Participant’s written approval, or the Participant’s primary duties
and responsibilities prior to the Change in Control are materially reduced or
modified in such a way as to be qualitatively beneath the duties and
responsibilities befitting of a person holding a similar position with a company
of comparable size in the Company’s business in the United States, without the
Participant’s written approval (other than may arise as a result of the Company
ceasing to be a reporting company under the Exchange Act or ceasing to be listed
on NASDAQ), or the Participant is required, without his consent, to relocate his
principal office to a location, or commence principally working out of another
office located, more than 30 miles from the Company’s office which represented
the Participant’s principal work location.
(iv)“Cause” means (A) the failure by the Participant to comply with a particular
directive or request from the Board of the Company regarding a matter material
to the Company, and the failure thereafter by the Participant to reasonably
address and remedy such noncompliance within thirty (30) days (or such shorter
period as shall be reasonable or necessary under the circumstances) following
the Participant’s receipt of written notice from the Board confirming the
Participant’s noncompliance; (B) the taking of an action by the Participant
regarding a matter material to the Company, which action the Participant knew at
the time the action was taken to be specifically contrary to a particular
directive or request from the Board, (C) the failure by the Participant to
comply with the written policies of the Company regarding a matter material to
the Company, including expenditure authority, and the failure thereafter by the
Participant to reasonably address and remedy such noncompliance within thirty
(30) days (or such shorter period as shall be reasonable or necessary under the
circumstances) following the Participant’s receipt of written notice from the
Board confirming the Participant’s noncompliance, but such opportunity to cure
shall not apply if the failure is not curable; (D) the Participant’s engaging in
willful, reckless or grossly negligent conduct or misconduct which, in the good
faith determination of the Company’s Board, is materially injurious to the
Company monetarily or otherwise; (E) the aiding or abetting a competitor or
other breach by the Participant of his fiduciary duties to the Company; (F) a
material breach by the Participant of his obligations of confidentiality or
nondisclosure or (if applicable) any breach of the Participant’s obligations of
noncompetition or nonsolicitation under any agreement between the Participant
and the Company; (G) the use or knowing possession by the Participant of illegal
drugs on the premises of the Company; or (H) the Participant is convicted of, or
pleads guilty or no contest to, a felony or a crime involving moral turpitude.
(c)Solely for purposes of the definitions of “Triggering Event”, “Good Reason”
and “Cause” under this Section 5 (and not for purposes of the definition of
“Change in Control” hereunder), the Company shall be deemed to include any of
Westell Technologies, Inc.’s direct and indirect subsidiary companies and the
term Board shall be deemed to include the Board of Directors of any such
subsidiary.





--------------------------------------------------------------------------------





6.     Interpretation by Administrator. The Participant agrees that any dispute
or disagreement that may arise in connection with this Agreement shall be
resolved by the Administrator, in its sole discretion, and that any
interpretation by the Administrator of the terms of this Agreement, the Award or
the Plan and any determination made by the Administrator under this Agreement or
such plan may be made in the sole discretion of the Administrator.
7.     Miscellaneous.
a)This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware applicable to contracts made and to be performed therein
between residents thereof.
b)This Agreement may not be amended or modified except by the written consent of
the parties hereto.
c)The captions of this Agreement are inserted for convenience of reference only
and shall not be taken into account in construing this Agreement.
d)This Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns and shall be binding upon and inure to the
benefit of the Participant, the Beneficiary and the personal representative(s)
and heirs of the Participant, except that the Participant may not transfer any
interest in any Restricted Stock Units prior to the release of the restrictions
imposed by Sections 2 and 4.


[The remainder of this page intentionally left blank. Signature page follows.]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have, personally or by a duly authorized
representative, executed this Agreement as of the Grant Date first above
written.
Westell Technologies, Inc.


By:     /s/ Thomas P. Minichiello                    
Name:     Thomas P. Minichiello
Title:     Chief Financial Officer






/s/ Kirk R. Brannock
_______________________________________


Kirk R. Brannock







--------------------------------------------------------------------------------





Exhibit 1


Performance Goals


•



•
Reduce annual non-GAAP1 operating expenses by the end of the third quarter of
fiscal 2017 so that 4Q17 is at or below $6.5 million (equivalent to an annual
run rate at or below $26 million), inclusive of targeted incentive compensation
expense. Non-GAAP operating expenses will be the result of adjustments from
audited GAAP results, consistent with Westell’s practice (see below) and
reflected in the final Board approved FY18 operating plan.



OR
•
Report a positive non-GAAP1 Operating Profit for either the 3Q17 or 4Q17 (not a
non-GAAP1 Operating Loss).



1 Non-GAAP operating expenses exclude stock-based compensation;
acquisition-related items such as amortization of intangible assets, adjustments
to fair-value, impairments of goodwill or any other acquired asset, and any
other purchase accounting adjustments; charges related to restructurings,
separations, and transitions; and any other unusual item or items that are
unrelated to and/or are not expected to recur in the ongoing operation or
ordinary course of the business.







